Grice, Justice.
This appeal is from the verdict of guilty, sentence and denial of a motion for new trial of the appellant in a prosecution for the offense of theft by deception.
However, appellant’s enumerations of error recite in Substance that the case should be transferred to the Court of Appeals since he had intended to make a constitutional attack upon the validity of the statute under which he was convicted but has not done so.
Argued December 13, 1971
Decided January 6, 1972.
McDonald, McDonald & McDonald, E. Crawford McDonald, for appellant.
Robert B. Adams, District Attorney, for appellee.
Since there is no basis for this court’s jurisdiction under the Constitution (Code Ann. § 2-3704), the case is

Transferred to the Court of Appeals.


All the Justices concur.